Case 5:21-cv-00070-FLA-MRW Document 16 Filed 08/13/21 Page 1 of 2 Page ID #:46




    1
                                                                              JS-6
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10
   11   MICHAEL FRANKLIN,                        ) Case No. 5:21-cv-00070-FLA (MRWx)
                                                 )
   12                                            ) JUDGMENT
                      Plaintiff,                 )
   13                                            )
                                                 )
   14               v.                           )
                                                 )
   15                                            )
        KILOLO KIJAKAZI, 1 Acting                )
   16   Commissioner of Social Security,         )
                                                 )
   17                                            )
                    Defendant.                   )
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


        1
         Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9,
        2021. Pursuant to Fed. R. Civ. P. 25(d), Kilolo Kijakazi is hereby substituted for
        Andrew Saul as the defendant in this suit.
Case 5:21-cv-00070-FLA-MRW Document 16 Filed 08/13/21 Page 2 of 2 Page ID #:47




    1         The court, having approved the parties’ Stipulation to Voluntary Remand
    2   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
    3   (“Stipulation”) (Dkt. 12), IT IS HEREBY ORDERED, ADJUDGED AND
    4   DECREED that the above-captioned action is REMANDED to the Commissioner
    5   of Social Security for further proceedings consistent with the Stipulation. The
    6   Clerk of the Court is ORDERED to enter final judgment in favor of Plaintiff, and
    7   against Defendant, reversing the Commissioner’s final decision.
    8
    9   Dated: August 13, 2021
   10                                         FERNANDO L. AENLLE-ROCHA
                                              United States District Judge
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
